Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Tung-Yun McNally (Reg. No. 66,725) on 05/17/2021.
The application has been amended as follows:
A power failure detecting method for dual central processing unit (CPU), comprising:
providing power to a first CPU and a second CPU;
determining whether power to the first CPU and the second CPU has failed;
stopping supplying power to the first CPU and the second CPU when the first CPU has a power failure; and
stopping supplying power to the second CPU and providing power for the first CPU when the second CPU has the power failure and the first CPU does not have the power failure;
controlling the first CPU and the second CPU to perform a power restart and counting the number of power restarts to obtain a count value when the first CPU does not have a power failure and the second CPU has a power failure.

The power failure detecting method of claim 1, further comprising:

determining whether power to the first CPU has failed according to the first power-on information.

The power failure detecting method of claim 2, further comprising:
determining whether power to the second CPU has failed; according to the second power-on information when the first CPU does not have a power failure.

The power failure detecting method of claim 3, further comprising:
determining whether the count value is equal to a preset value; and
stopping power for the second CPU and providing power for the first CPU when the count value is equal to the preset value.

The power failure detecting method of claim 4, further comprising:
controlling the first CPU and the second CPU to perform a or another power restart when the count value is less than the preset value.

 The power failure detecting method of claim 1, further comprising:
obtaining power supply information from the first CPU and the second CPU;
determining whether the first CPU and the second CPU have a power down failure according to the power supply information of the first CPU; and
providing power for the first CPU and the second CPU when the first CPU and the second CPU do not have a power down failure.

 The power failure detecting method of claim 6, further comprising:
stopping power for the first CPU and the second CPU when the first CPU and the second CPU have the power down failure.
       8-12. (Cancelled)
       14-17. (Cancelled)

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claim 1 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…controlling the first CPU and the second CPU to perform a power restart and counting the number of power restarts to obtain a count value when the first CPU does not have a power failure and the second CPU has a power failure.”

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391.  The examiner can normally be reached on Monday-Tuesday 8:30 AM - 4:30 PM, Thursday-Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114